Exhibit 10.56



AMENDMENT NUMBER 1
TO THE
FOUNDATION COAL SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
THIS AMENDMENT is made this 16th day of March 2007, by the Foundation Coal
Benefits Committee (the "Committee") to the Foundation Coal Supplemental
Executive Retirement Plan, as initially adopted effective July 30, 2004 (the
"Plan").
RECITALS
WHEREAS, Article VIII of the Plan provides that the Plan sponsor, Foundation
Coal Corporation (the "Company"), has the authority to amend the Plan; and
WHEREAS, by action dated July 30, 2004, the Board delegated to the Committee and
the President certain of the Board’s authority to amend the Plan subject to
certain limitations not herein relevant; and
WHEREAS, the Committee has determined that, due to a drafting error, the Plan’s
current description of the methodology for computing the supplemental benefit
under Article V of the Plan does not comport with the originally intended plan
design, as currently reflected in Appendix B to the Plan, and
WHEREAS, the Committee has determined that it is within its authority to amend
the Plan to clarify the originally intended methodology for computing the
supplemental benefit under Article V of the Plan.
AMENDMENT
NOW, THEREFORE, by unanimous consent of the Committee, the Plan is hereby
amended as follows:
1.    Article V of the Plan is hereby amended in its entirety to read as
follows:
ARTICLE V


COMPUTATION OF SUPPLEMENTAL BENEFIT
A Participant’s Supplemental Benefit under the Plan shall be equal to:
(a)
the vested Accrued Benefit that would have been payable under the Retirement
Plan to the Participant (i) had the limitations of Section 415 and Section
401(a)


--------------------------------------------------------------------------------



(17) of the Code, as applicable, not been applied, and (ii) had any
compensation, included in the year of deferral, which is deferred under any
deferred compensation plan sponsored by the Company been included in the
Participant’s Compensation for purposes of the Retirement Plan, minus
(b)
the Participant’s vested Accrued Benefit payable under the Retirement Plan,
minus

(c)
the Participant’s supplemental benefit under the RAG American Coal Supplemental
Executive Retirement Plan, as set forth in Appendix A hereto.

Appendix B sets forth an example demonstrating how a Supplemental Benefit shall
be calculated.
2.    Any inconsistent provisions of the Plan shall be read consistent with this
Amendment.
3.    Except as amended above, each and every other provision of the Plan, as it
previously may have been amended, shall remain in full force and effect without
change or modification.
4.    The Effective Date of this clarifying Amendment shall be July 30, 2004.


IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first written above.
FOUNDATION COAL BENEFITS COMMITTEE
By:
/s/ Michael A. Ciuchta
 
Michael A. Ciuchta, Chairman
 
 
By:
/s/ Michael R. Peelish
 
Michael R. Peelish, Member
 
 
By:
/s/ Frank J. Wood
 
Frank J. Wood, Member
 
 
By:
/s/ James F. Roberts
 
James F. Roberts, President and
 
Chief Executive Officer



